Citation Nr: 1410522	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD) before September 16, 2010.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and G.W. 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1969 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2012, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.


FINDING OF FACT

Before September 16, 2010, PTSD was manifested by a disability picture that equated to occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks was not shown. 








CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for PTSD before September 16, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

The Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112   (2004).

On the initial rating claim, the RO provided pre-adjudication VCAA notice by letter, dated in March 2008 on the underlying claim of service connection. 
Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating, following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service records, VA records and private medical records, and records of the Social Security Administration. 





The Veteran was afforded a VA examination in September 2009.  As the report of the examination is based on a review of the Veteran's history and described PTSD in sufficient detail so that the Board's review is a fully informed one, the examination report is e adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).




Rating Criteria

Before September 16, 2010, PTSD was rated 10 percent under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411. 

Under Diagnostic Code 9411, the criteria for a 10 percent rating are occupational and social impairment due to mild with or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

Under Diagnostic Code 9411, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The criteria for the next higher rating, 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.






The criteria for the next higher rating, 70 percent, are occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The criteria for the next and maximum rating, 100 percent, are total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) scores reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.




Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The evidence considered in determining the level of impairment from PTSD is not restricted to the criteria under the General Rating Formula for Mental Disorder.  VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, symptoms in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association, pertaining to the diagnosis of posttraumatic stress disorder.

When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, both the service-connected and nonservice-connected signs and symptoms are attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Evidence

A Rating Higher than 10 Percent before September 16, 2010

In February 2007, records of a private counselor show that the Veteran graduated high school and he had one semester of college before he joined the Air Force for four years.  In service in Vietnam the Veteran was assigned to a security police unit.  The Veteran married his spouse 1972.  




After service, the Veteran and his spouse raised two sons.  The Veteran earned a Bachelor's degree in Occupational Health and Security and after a few lesser jobs he went to work for a manufacturing company in 1984 where he was still employed. 

The Veteran's symptoms included emotional numbing, intrusive thoughts of Vietnam, sleep disturbance, social isolation, hypervigilance, avoidance of crowds, tension in relationship with son, and a short temper with family and others. 

On mental status evaluation, the Veteran was neat in appearance, friendly, and cooperative.  He was oriented.  Speech was appropriate.  Memory was normal. His affect was appropriate and his judgment was good.  There were no evidence of disorganized thinking or delusions or hallucinations and no suicidal or homicidal ideation.  The GAF score was 65. 

The Veteran then completed 16 counseling sessions through January 2008.  While the goals of the therapy were accomplished, the Veteran still had symptoms of PTSD.  Throughout the treatment plan, PTSD was consistently described as moderate and the GAF scores were 65.  

In April 2009, the Veteran testified at a hearing before a Decision Review Officer. The Veteran stated that his PTSD was not worse and that he had learned to manage it.

In June 2009, the Social Security Administration determined that the Veteran was entitled to disability benefits since July 2008 due to bilateral knee replacements, bilateral shoulder surgeries, and degenerative joint disease of the elbow.  In his application, the Veteran stated that he last worked in July 2008 as a supervisor in a foundry, where he was responsible for 36 employees.  He indicated that he had worked at the foundry since 1984.  He stated that he stopped working in July 2008, because the pain after knee surgery in July 2008 was too great to do his job well.  




The Veteran stated that he tried to return to work in November 2008 and he worked only until December 2008, because the pain became unbearable.  The Veteran did not list a mental problem that limited his ability to work. 

On VA examination in September 2009, there was no history of psychiatric hospitalization or of current treatment.  As for occupational history, the Veteran had worked managing a foundry for 25 years, and that he last worked in December 2008 when his job was eliminated.  The Veteran thought his job was eliminated because of his high salary and age and possibly due to his knee surgeries. The Veteran had looked around for another job, but because of his age and the economy he planned to retire.  The Veteran did not relate his unemployment to the effects of PTSD.  Also, the Veteran stated he no longer worked at the foundry because of his outbursts at work, but he had not been written up or reprimanded for it.  

As for marital and family relationships the Veteran has been married since 1972.  He has two adult sons and one granddaughter.  The Veteran did not have friends and the friends he had drifted away because of his short temper.  The Veteran did volunteer work with handicapped children.  He did hunt and fish alone.  He did help around the house.  

There was no history of suicide attempts or of violence or assaultiveness.  On mental status evaluation, the Veteran was described as clean in appearance.  Speech was spontaneous.  He was cooperative and friendly.  His affect was normal, and his mood was good.  He was oriented.  His thought process was unremarkable, but he sometimes felt people were talking about him.  There were no delusions or hallucinations or suicidal or homicidal ideation.  There was no inappropriate or obsessive or ritualistic behavior or panic attacks or episodes of violence.  For judgment and insight the Veteran understood the outcome of his behavior and he realized he had a problem.  The Veteran's impulse control was good.  The Veteran's remote, recent, and immediate memory were normal. 




As for specific symptoms of PTSD, the Veteran described intrusive thoughts, avoidance of reminders of Vietnam, for example, avoids Asian people and war movies, detachment from others, for example, kept his wife and sons at a distance, restricted range of affect, irritability, hypervigilance, and startle response.  The VA examiner stated that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.

In February 2010, the Veteran testified at a hearing before the Board.  The Veteran described PTSD symptoms of social isolation, depression, and occasional nightmares.  He stated that he did not have many friends.  The Veteran stated that he was not in treatment or on medication.  He indicated that he did not have thoughts of hurting himself.  He also indicated that he was no longer working because of his [anger] outbursts [at work].

Analysis 

Under Diagnostic Code 9411, the criteria for the next higher rating, 30 percent, are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

As for occupational functioning, the record shows that the Veteran last worked in December 2008.  Before that the Veteran had managed a foundry for about 24 years.  According to the Veteran his job was eliminated and while he looked for another job, his age and the economy made it difficult to find a job so he intended to retire.  The Veteran also indicated that he was no longer working because of his angry outbursts at work, but he also indicated that he had not been written up or reprimanded at work because of his outbursts. 



Records of the Social Security Administration show that the Veteran was entitled to disability benefits since July 2008 due to bilateral knee replacements, bilateral shoulder surgeries, and degenerative joint disease of the elbow.  In his application, the Veteran stated that he last worked in July 2008 as a supervisor in a foundry and that he stopped working in July 2008, because the pain after knee surgery in July 2008 was too great to do his job well.  The Veteran also stated that he tried to return to work in November 2008 and he worked only until December 2008, because the pain became unbearable.  The Veteran did not list any mental health problems that limited his ability to work.  On VA examination September 2009, the Veteran did not relate his unemployment to the effects of PTSD.  The VA examiner stated that the Veteran's symptoms of PTSD, including intrusive thoughts, avoidance of reminders of Vietnam, detachment, restricted range of affect, irritability, hypervigilance, and startle response were not severe enough to interfere with occupational and social functioning.  Also before September 2010 when reported the GAF scores were consistently 65, equating to mild symptoms. 

As for social impairment, there is evidence of family detachment and a restricted range of affect, and although the Veteran's marriage lacks a loving relationship, the Veteran has the emotional capacity to express concern about his wife's happiness.  As for social isolation, while the Veteran prefers to be alone he does volunteer work to help handicapped children.  And as for irritability, it is not shown that the irritability had a significant effect on personal relationships.  

In the absence of evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD, which has not been shown or asserted, the Veteran's symptoms do not more nearly approximate or equate to the criteria of the next higher rating, 30 percent.  

Before September 16, 2010, the preponderance of the evidence is against an initial rating higher than 10 percent at any time. 



Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule, including occupational and social impairment.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).










A Total Disability Rating for Compensation based on Individual Unemployability

In March 2012, during the appeal period the Veteran withdrew his claim of a total disability rating for compensation due to individual unemployability.  
Rice v. Shinseki, 22 Vet. App. 447 (2009). 



ORDER

An initial rating higher than 10 percent for posttraumatic stress disorder before September 16, 2010, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


